Citation Nr: 1116057	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-46 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 2001.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2008 rating decision of the VA Regional Office in San Diego, California that denied service connection for hypertension, to include as secondary to sleep apnea.  The Veteran has since relocated to within the jurisdiction of the VA Waco, Texas jurisdiction where he continues to prosecute his claim.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that further assistance to the Veteran is required in order to comply with the duty to assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

The Veteran asserts that he has hypertension that is of service onset or is secondary to service-connected sleep apnea.  He contends that he had elevated blood pressure readings in service that signaled the onset of hypertension.  Service treatment records reflect a blood pressure reading of 162/94 in March 2001.  On examination in April 2001 for retirement from service, a blood pressure reading of 158/84 was recorded.  

The Veteran has also reported that he has been told by competent authority that there is a relationship between hypertension and apnea.  The AOJ has not informed him that he should submit such written evidence.

The appellant has also submitted copies of clinical studies and authority that purport to show a higher incidence of hypertension in the sleep apnea population.  Applicable law provides that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2010).  The Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010) and 38 C.F.R. § .310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310(b).

Review of the record discloses that the Veteran has not had a VA examination for compensation and pension purposes and there is no competent or probative opinion in the record that addresses whether hypertension is related to service or a service-connected disorder.  The Board thus finds that the current record is not sufficiently developed.  The threshold for obtaining an examination is low. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In view of such, a current VA examination is warranted. 

The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination when indicated, and providing a medical opinion which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also notes that the Veteran appears to receive VA outpatient treatment for disorders that include sleep apnea and hypertension.  The most recent records date to January 2009.  As there is constructive notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA outpatient records dating from February 2009 should be requested and associated with the claims folder

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient clinical records dating from February 2009 should be requested and associated with the claims folder.

2.  The AOJ must inform the appellant that if he had a conversation with a doctor, linking hypertension to apnea, he must contact the doctor and get a letter to that effect.

3.  The Veteran should be scheduled for a VA examination by an appropriate VA examiner to determine whether hypertension is related to service or is secondary to service-connected sleep apnea.  The claims folder must be made available to the examiner and clinical findings should be reported in detail.

The examiner should state specifically whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that hypertension is of service onset, or is secondary to sleep apnea, or whether it has been made chronically worse (aggravated) by sleep apnea.  If aggravation is found, the examiner must render an opinion as to the extent of the aggravation and provide a baseline prior to the aggravation.

3.  After taking any further development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit is not granted, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


